Sanford, J.
In this case the verdict was for the defend*403ant on the first three counts in the declaration, and for the plaintiff on the fourth. Whether therefore the charge of the court below in relation to a continuing offer and its acceptance was right or not, we need not decide, because, upon the only counts to which it could have any reference or application, the defendant obtained a verdict, and can have sustained no injury from it.
Upon the other point the charge was substantially correct. The defendant contended that his promise, if he made any, was upon condition that he should not be bound to its performance if the plaintiff should hear any thing against him which she might think would be destructive of her happiness. The plaintiff’ claimed that the promise was absolute, although it was understood and' expressly stated that she should be at liberty to reject him if she found cause,—such cause as would be destruction of her happiness; and that he should have the same liberty, for like cause, to reject her; laut she insisted that such an understanding or stipulation was not in the nature of a condition to or qualification of the contract, but only an allusion in terms to such a state of facts, as, whether mentioned or alluded to by the parties at the making of the contract or not, would furnish a legal excuse or justification for the non-performance of such contract.
In reference to these claims, the court charged the jury, that if the supposed condition was a substantial qualification of the contract, then, upon the declaration as framed, the plaintiff could not recover; but that if the condition was only what the law itself would import, then the promise was to be construed as absolute.
The first proposition was precisely what the defendant claimed; but as to the last, he insists that the judge erred, not because the proposition itself was false, but because the judge did not inform the jury what those conditions were which the law in such a case imported. It is a sufficient answer to this claim of the defendant, that, upon the trial, he made no request for any instructions from the court to the jury on the subject. A new trial is never granted because *404the court omitted to give a charge not asked for, provided the instructions actually given were correct, adapted to the issue, and sufficient for the guidance of the jury in the ease before them. But we think this part of the charge was also correct. For when parties expressly stipulate that their non-performance of a contract shall be excused upon just such terms as the law itself prescribes, then the stipulation, though express, is not a condition which qualifies the contract, or in any wise affects its import; and the plaintiff need not count upon it in his declaration, or prove it upon the trial. It is only matter of defence, and neither more nor less so because the parties have in terms inserted it in their contract. We can not therefore advise a new trial for any error in the charge.
Again, it is claimed, th'at there was a material variance between the contract proved, and the contract set up in the declaration, in regard to the time of performance. But no objection to the reception of the evidence on that ground appears to have been made upon the trial, and we can not listen to it here.
The evidence was all submitted to the jury without objection, and with appropriate instructions from the court. And the jury found the contract stated in the fourth count proved; so that this court has only to decide whether it is so manifest that the jury erred in finding a contract which the whole evidence did not prove, that it is our duty for that cause to set aside the verdict.
The authority of the court to grant a new trial for a verdict against evidence is undoubted, and its exercise sometimes indispensable to the due administration of justice, but it is a power to be invoked only when manifest injustice has been done by the verdict, and when the wrong is so plain and palpable as to exclude all reasonable doubt of its existence ; indeed, so obvious as clearly to denote that some mistake has been made in the application of legal principles, or to justify the suspicion of corruption, prejudice or partiality in the jury. This is the settled rule, sanctioned and illustrated by the whole current of our decisions on the subject. We think it a wise and salutary rule, and feel no inclination *405to abrogate or depart from it. Johnson v. Scribner, 6 Conn., 186. Yale v. Yale, 13 id., 185. Bulkley v. Waterman, id., 328. Clark v. Whitaker, 19 id., 319. Babcock v. Porter, 20 id., 570. The due application of this rule requires that this motion should be denied.
Marriage contracts are not always, perhaps not generally, expressed in very definite language, and are not infrequently or improperly inferred and found by juries, as much from the conduct of the parties toward each other, as from any direct evidence of express stipulations. And in the absence of direct evidence, contracting parties are always presumed to intend what their conduct fairly indicates. Hutton v. Mansell, 6 Mod., 172. S. C. 3 Salk., 16, 64. Wightman v. Coates, 15 Mass., 1.
In this ease the jury had an opportunity to observe the appearance and demeanor of the parties, to ascertain their comparative intelligence, accuracy of recollection and general trust-worthiness, as well as the consistency or inconsistency of their admitted conduct with their respective claims; and in these respects, enjoyed advantages for the ascertainment of the truth which this court does not possess. And although the direct testimony of the parties is in some points conflicting, perhaps irreconcilable, yet we can not say that the conclusion to which the jury arrived was so clearly and manifestly wrong as to justify us in overturning their verdict, whatever our opinion may be as to the mere preponderance, on the one side or the other, of the evidence laid before us in the motion. As already observed, it is not enough that we find cause to doubt the correctness of the verdict. We must see clearly that it was wrong, or we can not on this ground disturb it.
The damages assessed are considerable, we are rather inclined to think too large ; but in cases of this character the jury is the peculiarly appropriate tribunal for the ascertainment of the amount of damage which the one party has sustained and the other ought to pay. Some facts and circumstances proper to be considered, and in some degree influential in the determination of the question, are almost *406always necessarily brought to the notice of the jury, which can not by the motion be laid before this court; and although we do not mean to intimate that no case can be stated in which this court would advise that a verdict should-beT'set aside on account of excessive damages for the breach of a marriage contract, we do say, that to justify such an interference with the appropriate province of the jury in such a case as this, in which no certain rule of calculation for our guidance is furnished by the law, we must have laid before us a very clear and striking cáse of indubitable wrong, so clear and striking as to indicate the influence of undue sympathy, prejudice or corruption on the verdict. Clark v. Pendleton, 20 Conn., 496. This is not a case of that character, and we can not for any of the reasons assigned by the defendant advise a new trial.
In this opinion the other judges concurred.
New trial not advised.